Citation Nr: 1001736	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a rating in excess of 10 percent for 
sinusitis with allergic rhinitis.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the thoracic spine, also referred 
to as the dorsal spine.

4.  Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his grandson


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty for over 20 years, to 
include service 
from May 1950 to May 1954, July 1954 to April 1964, and 
February 1966 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2002 
and August 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas which denied 
entitlement to the benefits currently sought on appeal.

As a procedural clarification, each of the issues presently 
on appeal has heretofore been adjudicated based upon a new 
claim received in October 2005.  However, the Board finds 
that the issues of entitlement to increased ratings for the 
lumbar and thoracic spine have remained pending since an 
earlier April 2001 claim.  38 C.F.R. § 3.160 (2009) (defining 
pending claim); see also AB v. Brown, 6 Vet. App. 35, 38 
(1993) (holding that when a notice of disagreement is filed 
as to a decision assigning a particular rating, a subsequent 
RO decision then awards a rating that is higher, but less 
than the maximum available benefit, the subsequent decision 
does not abrogate the pending appeal).  Thus, the appellate 
period must be adjusted accordingly for the claims pertaining 
to ratings for the Veteran's lumbar and thoracic spine 
disabilities.  Of note, claims for increased ratings for 
sinusitis and hemorrhoids were also addressed by the July 
2002 rating decision; however, the Veteran's October 2002 
Notice of Disagreement addressed his spinal condition only.  
Thus the present issues pertaining to sinusitis and 
hemorrhoids did not proceed from the earlier claim.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Wichita, Kansas in 
November 2007 to present testimony on the issues on appeal.  
The hearing transcript has been associated with the claims 
file.

This appeal was subject to a prior remand by the Board in 
June 2008 to ensure compliance with due process requirements.  
The evidentiary record has been adequately developed in 
substantial compliance with all prior Board remand 
instructions and has now been returned to the Board for 
further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Hemorrhoids are primarily manifested by itching and 
intermittent or occasional bleeding. 

2.  The Veteran's sinusitis with allergic rhinitis is 
manifested by approximately two non-incapacitating episodes 
of sinusitis per year; his year-round allergic rhinitis is 
manifested by mild textural changes of the posterior pharynx 
and obstruction of the nasal passages without polyps.  

3.  Degenerative arthritis of the thoracolumbar spine is 
primarily manifested by tenderness with some pain on motion.  
Forward flexion is shown to be limited to no less than 85 
degrees with combined range of motion of no less than 215 
degrees.  




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids are 
not met at any time during the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.114 Diagnostic Code 7336 (2009).

2.  The criteria for a rating in excess of 10 percent for 
sinusitis with allergic rhinitis are not met at any time 
during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.114 Diagnostic Codes 6513, 6522 (2009).

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the thoracic spine are not met at 
any time during the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 
(2009).

4.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine are not met at any 
time during the appellate period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in January 2002, January 2006, March 
2006, and July 2008, the RO provided notice to the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(b) (2009).  Specifically, the RO notified 
the Veteran of information and evidence necessary to 
substantiate the present claims for increased ratings, to 
include descriptions of the information and evidence that VA 
would seek to provide, and that which the Veteran was 
expected to provide in support of his claim.  

According to prior case law, adequate notice for an increased 
compensation claim also required, at a minimum, that VA 
notify a claimant that to substantiate his claim, the Veteran 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
claimed condition, to include the effect that worsening has 
on his employability and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Also, if the Diagnostic Code 
under which the claimant was rated contained certain criteria 
such as a specific measurement or test result necessary to 
achieve a higher rating, VA was required to provide at least 
general notice of that requirement to the claimant.  The 
claimant was also to be notified of the process by which a 
disability rating is determined.  Vazquez, supra. 

However, the U.S. Court of Appeals for the Federal Circuit 
recently vacated and remanded the Vazquez decision by the 
Court of Appeals for Veterans Claims.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the 
Federal Circuit held that only "generic notice" in response 
to the particular type of claim is required under 38 U.S.C.A. 
§ 5103(a), rather than "veteran-specific" notice.  Id.  
With respect to a claim for an increased rating, such notice 
does not need to inform the claimant of the need to submit 
evidence concerning the effect of a service-connected 
disability on his or her "daily life" because only the 
average loss of earning capacity, and not impact on daily 
life, is subject to compensation under 38 U.S.C. § 1155.  
Accordingly, the Federal Circuit vacated the earlier decision 
insofar as it requires VA to notify a veteran of alternative 
diagnostic codes or potential "daily life" evidence.  Id.  

In all, the Board finds that adequate notice was provided in 
relation to this Veteran's claim.  Specifically, a July 2008 
notification letter described the process by which disability 
ratings are assigned, and informed the Veteran of (1) the 
criteria under which the disabilities on appeal are rated, (2) 
the need to submit evidence demonstrating the impact his 
disability has on his employment (and daily life), and (3) 
examples of the types of medical and lay evidence that are 
relevant to his claim for an increased rating.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the October 2009 Supplemental Statement of the 
Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of his claim and the late notice did not affect 
the essential fairness of the decision.  Accordingly, the 
Board finds that VA has satisfied its duty to notify in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and 
related decisions.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims, and the resulting 
medical opinions are considered adequate for rating purposes 
as they are based on consideration of the appellant's prior 
medical history and describe the relevant disabilities in 
sufficient detail to enable the Board to reach a fully 
informed decision.  VA examination, December 2008; see also 
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The duty to assist has been 
fulfilled.  

Disability Evaluations

The Veteran seeks higher evaluations for his service-
connected hemorrhoids, sinusitis with allergic rhinitis, and 
arthritis of the thoracic and lumbar segments of the spine.  
Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code (DC), the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009). 

The assignment of a particular diagnostic code to evaluate a 
disability is dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, 
diagnosed disability, and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether other rating codes may be "more appropriate" than the 
ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  The change made herein will be discussed fully 
below.

When rating a veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the symptoms of the 
disabilities presently on appeal have remained relatively 
consistent, and have not been shown to reach the severity 
contemplated by the next higher ratings at any time during 
the respective appellate periods.  Thus, staged ratings are 
not necessary here.  


Hemorrhoids

Service connection was established for postoperative 
hemorrhoids with proctitis by rating decision in February 
1973.  In October 2005, the Veteran filed the present appeal 
for an increased rating for this condition.  The Veteran's 
hemorrhoids are currently evaluated as noncompensably (zero 
percent) disabling under DC 7336.  Under this criterion, 
whether external or internal, mild or moderate hemorrhoids 
warrant a zero percent rating.  Hemorrhoids evidencing 
frequent recurrences that are large or thrombotic, 
irreducible, with excessive redundant tissue warrant a 10 
percent rating.  Hemorrhoids with persistent bleeding and 
secondary anemia or fissures warrant a 20 percent rating.  
38 C.F.R. § 4.114, DC 7336 (2009).  

The Board notes that proctitis, or inflammation of the 
rectum, has been awarded service connection in conjunction 
with the Veteran's hemorrhoids.  Dorland's Illustrated 
Medical Dictionary  1544 (31st ed. 2007) (defining 
proctitis); Rating decision, August 2006.  However, proctitis 
is not shown to be present during the current appellate 
period, and thus, although considered, has no substantial 
bearing on the present evaluation for this disability.  See, 
e.g., VA examinations, December 2008 & June 2006 (finding no 
evidence of proctitis).  

Instead, the Board has thoroughly reviewed the evidence of 
record regarding the nature of the Veteran's recurrent 
hemorrhoids.  The private medical evidence reflects the 
Veteran's report of hemorrhoidal bleeding "off and on for 
the past 15 years."  Private treatment by Dr. VK, May 2006.  
Upon examination in June 2006, the Veteran reported 
experiencing anal itching approximately twice per week.  He 
denied ever having proctitis or any symptoms thereof.  He 
described treating the hemorrhoidal itching with a warm 
shower or bath and medicated foam.  The examiner identified a 
very small, approximately 0.2 centimeter, external 
hemorrhoid.  The Veteran's hemorrhoids were reported as being 
without thrombosis, bleeding, fissure, or any evident 
symptomatology other than the itching described by the 
Veteran.  VA examination, June 2006.  

Upon most recent examination in December 2008, the Veteran 
reported monthly flare-ups lasting approximately three days, 
experiencing mild bleeding about every two months.  The 
examiner identified a prior history of thrombosis during the 
Veteran's military service, but a current recurrence four or 
more times per year without thrombosis.  The primary symptoms 
were shown to be anal itching with occasional mild bleeding.  
The examiner also identified occasional mild fecal leakage, 
but stated that this symptom was unrelated to the service-
connected hemorrhoids and was instead related to episodes of 
diarrhea due to the nonservice-connected Irritable Bowel 
Syndrome (IBS).  The examiner determined that there was a 
very small, nondeforming, nonrestrictive scar on the anus, 
but no evidence of current hemorrhoids.  VA examination, 
December 2008.  

Based on the foregoing, the Board finds no evidence that the 
Veteran's hemorrhoids are presently large or thrombotic, 
irreducible, or with excessive redundant tissue.  He is shown 
to have only occasional bleeding, and there is no evidence of 
secondary anemia or fissures.  As such, according to the 
relevant diagnostic criteria,  the identified symptomatology 
warrants no greater than the present noncompensable rating.  
38 C.F.R. § 4.114, DC 7336.

Sinusitis with allergic rhinitis

Service connection is currently in effect for sinusitis with 
allergic rhinitis, evaluated collectively as 10 percent 
disabling under DC 6514.  DC 6514 references chronic sphenoid 
sinusitis.  As a point of clarification, the Board notes that 
the Veteran is diagnosed with chronic maxillary sinusitis 
which is identified by DC 6513.  VA examination, December 
2008; 38 C.F.R. § 4.97.  Nonetheless, as discussed in full 
below, the Board finds that the rating criteria for allergic 
rhinitis are more appropriate as a basis for evaluation in 
this case, as opposed to those for sinusitis, as the 
Veteran's identified symptomatology more nearly approximates 
those contemplated by DC 6522.  In light of this 
determination, the diagnostic will be prospectively changed 
from DC 6514 to 6522.  See Tedeschi v. Brown, Butts v. Brown, 
Pernorio v. Derwinski, supra. 

Under VA regulations, evaluation of the same disability or 
the same manifestations of disability under multiple 
diagnoses (i.e., pyramiding) is prohibited.  38 C.F.R. 
§ 4.14 (2009).  To do so would overcompensate the Veteran for 
his loss of earning capacity.  See Brady v. Brown, 4 Vet. 
App. 203, 206 (1993); see also Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, separate disabilities arising from a 
single disease entity (such as arthritis) are to be rated 
separately.  38 C.F.R. § 4.25 (2009).  Specifically, when the 
symptomatology is distinct and separate, an additional rating 
is allowed.  Esteban, supra.  The critical inquiry in making 
such a determination is whether any of the disabling 
symptomatology is duplicative or overlapping.  

Here, the evidence of record is not dispositive as to the 
level of symptomatology that is distinct between the 
diagnoses of sinusitis and rhinitis, and that which is 
duplicative.  In seeking treatment through his private 
physician, the Veteran generally describes the relevant 
symptoms as coughing, expectorating sputum, runny nose and 
sneezing.  See, e.g., Private treatment record from Dr. VK, 
March 2004 & October 2002.  In reviewing all the evidence, it 
appears that the general symptoms of both diagnosed 
conditions consist primarily of congestion, runny nose, and 
post-nasal drip.  To this end, separate ratings for such 
duplicative symptomatology would result in prohibited 
pyramiding.  38 C.F.R. § 4.14.  Nonetheless, even if separate 
ratings were established based upon separately identifiable 
objective evidence of each diagnosed disability discussed 
below, the pertinent analysis reflects that separate ratings 
would not result in a higher overall rating or greater 
compensation to the Veteran in this case.  Thus, no further 
determination as to the distinction of symptomatology is 
required as such would not change the outcome of this appeal.  

Upon most recent examination, subjective symptoms for each 
condition were described as follows.  Rhinitis symptoms were 
identified as nasal congestion, excess nasal mucous, and 
sneezing.  Sinus symptoms were identified as tan/clear sinus 
drainage with a mild feeling of ear congestion accompanied by 
occasional dizziness.  Objective findings include x-ray 
evidence consistent with chronic sinusitis, as well as 
cobblestoning texture of the posterior pharynx that is 
consistent with allergic rhinitis.  The examiner also 
identifies chronic hypertrophy of nasal turbinates due to 
sinusitis and rhinitis.  He collectively diagnoses allergic 
rhinitis with chronic right maxillary sinusitis.  VA 
examination, December 2008.


Under the rating criteria for allergic or vasomotor rhinitis, 
DC 6522 establishes that rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides, or complete obstruction on one side, results in a 10 
percent evaluation.  Rhinitis with identified nasal polyps 
warrants a 30 percent evaluation.  38 C.F.R. § 4.97.  This 
Veteran is currently shown to exhibit 70 percent left nasal 
obstruction and 60 percent right nasal obstruction, but nasal 
polyps are not identified at any point during the appellate 
period.  See VA examinations, December 2008 & June 2006.  In 
the absence of nasal polyps, a higher evaluation for allergic 
rhinitis is not warranted.  38 C.F.R. § 4.97.   

Under the General Rating Formula for Sinusitis, a 
noncompensable (0 percent) rating is established for 
sinusitis that is detected by x-ray only.  A 10 percent 
rating is assigned for one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned for three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note to the General Rating Formula for 
Sinusitis provides that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  Id.  

Here, there is no credible evidence that physician-prescribed 
bed rest has been required due to sinusitis.  The most recent 
examiner explicitly states there is no history of 
incapacitating episodes.  VA examination, December 2008.  The 
Veteran states that he experiences sinus infections about 
every 6 months, or twice per year, but denies sinus headache 
or fever.  VA examinations, supra.  Purulent discharge or 
crusting is not described or identified.  Nonetheless, even 
if the twice yearly episodes described by the Veteran are 
considered as non-incapaciting episodes, they do not rise to 
the level of severity contemplated by the next higher rating 
(10 percent) which requires at least three to six non-
incapacitating episodes per year.  In the absence of even 
more frequent episodes of sinusitis or surgical intervention, 
the higher ratings of 30 and 50 percent are not warranted.  
As such, even if separate ratings for sinusitis and rhinitis 
were established, the Veteran would be entitled to no greater 
than a 10 percent total evaluation as his chronic sinusitis 
is noncompensable under the relevant rating criteria.  
38 C.F.R. § 4.97.  In all, whether evaluated separately or 
collectively, the Veteran's sinusitis with allergic rhinitis 
warrants no greater than the current 10 percent evaluation.  

Arthritis of the thoracolumbar spine

The Veteran seeks a higher evaluation for his service-
connected degenerative arthritis of the spine, specifically 
with respect to the lumbar and thoracic (or dorsal) segments.  
The Veteran's spine condition was initially evaluated for 
arthritis of the cervical, dorsal, and lumbar spinal segments 
collectively under DC 5003 as 30 percent disabling.  Rating 
decision, February 1973.  During the pendency of the present 
appeal, the RO rendered separate evaluations for each 
segment, evaluating the cervical spine as 10 percent 
disabling, the thoracic spine as 10 percent disabling, and 
the lumbar spine as 20 percent disabling, resulting in a 
higher overall combined rating.  Rating decision, April 2003; 
38 C.F.R. § 4.25 (2009).  

The regulations that define the rating criteria for diseases 
and injuries of the spine were twice amended, effective as of 
September 23, 2002 and September 26, 2003; thus, during the 
appellate period for the present claims for increased ratings 
for the thoracic and lumbar spine.  See 67 Fed. Reg. 54345 
(Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  Where a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to a veteran applies 
unless Congress provided otherwise or permitted VA to do 
otherwise and VA acted as such.  See VAOGCPREC 7-2003 
(November 19, 2003).  Since the amendments in question have 
specified effective dates without provision for retroactive 
application, the current criteria may not be applied prior to 
the relevant effective dates.  See VAOPGCPREC 3-00 (Apr. 10, 
2000), 65 Fed. Reg. 33422 (2000).  Thus, the Board will 
evaluate the Veteran's service-connected thoracic and lumbar 
disabilities under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 5110(g) (West 2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 117 (1997); 38 C.F.R. § 3.114 (2009).

The Board has duly considered the applicability of multiple 
diagnostic codes pertinent to the thoracic and lumbar spinal 
segments to determine if there is any basis to increase the 
assigned ratings under an alternate code.  However, the Board 
finds the current diagnostic code particular to degenerative 
arthritis of the spine to be most consistent with the 
Veteran's diagnoses and symptomatology.  See 38 C.F.R. 
§ 4.71a, DCs 5003 & 5242 (2009), DC 5003 (2003 & 2002).  For 
purposes of the analysis below, the Board also notes that 
Diagnostic Code 5003 for degenerative arthritis provides that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  

In this case, vertebral fracture, sacroiliac injury, 
lumbosacral strain, spondylolisthesis, ankylosing 
spondylitis, and spinal fusion or complete bony fixation of 
the spine are not shown by the evidence of record and will 
not be discussed further.  38 C.F.R. § 4.71a, DCs 5235-5241 
(2009); DCs 5285, 5286, 5294, 5295 (2003 & 2002).  The 
pertinent diagnostic criteria remaining for consideration are 
the criteria for arthritis of the spine encompassed by the 
current General Rating Formula for Diseases and Injuries of 
the Spine, those pertaining to Intervertebral Disc Syndrome 
(IVDS) throughout the appeal, and those pertaining to  
segmental ankylosis or limitation of motion prior to the 
September 2003 regulation change.  

The Board must also note that since the most recent 
regulatory change in September 2003, the General Rating 
Formula for Diseases and Injuries of the Spine has combined 
the diagnostic criteria relevant to the thoracic and lumbar 
spine.  These spinal segments are now jointly referenced as 
the thoracolumbar spine.  38 C.F.R. § 4.71a (2009).  To be 
clear, there is no longer a method by which the thoracic 
spine and lumbar spine may be awarded separately compensable 
evaluations for limitation of motion.  Nonetheless, as the 
Veteran's cervical, thoracic (dorsal), and lumbar spinal 
segments were previously separated for rating purposes under 
the former criteria, the Board will not disturb that 
separation now.  See Rating decision, April 2003; see also 
38 C.F.R. § 4.45(f).  Notably, the rating for the cervical 
spine segment is not currently on appeal.  

Factual background

At the time that the claim for an increased rating for 
arthritis of the spine was filed, the Veteran was noted to 
have chronic lower back pain that did not radiate.  Private 
physician's letter, April 2001.  Upon examination in May 
2002, the Veteran reported continued stiffness with increased 
weakness.  Range of motion testing showed 100 degrees of 
flexion without pain, 25 degrees of extension, and 15 degrees 
of flexion bilaterally.  The examiner stated that the Veteran 
was able to "twist" without difficulty (interpreted as 
normal rotation), had a normal gait, and did not exhibit 
increased pain on motion.  There was no change with 
repetitive us or during flare ups, and no additional 
limitation  due to pain, fatigue, weakness, or lack of 
endurance.  Diagnosis at the time was degenerative arthritis 
of the spine, worsening with age.  VA examination, May 2002.  

In October 2005, the Veteran described difficulty with his 
activities of daily living, including getting out of bed, 
dressing, rising from sitting, bending, lifting and similar 
activities.  The Veteran's physical complaints generally 
include lower extremity pain and cramping involving the legs, 
knees, ankles, and feet rather than specific back complaints.  
See, e.g., Veteran's statement, October 2005.

A February 2006 radiology report shows degenerative changes 
of the lumbar spine with normal vertebral bodies, and 
essentially normal joint spaces.  Possible minimal narrowing 
at L5-S1 was the only noted abnormality other than arthritis.  
A May 2006 note from the Veteran's private physician reflects 
a number of ailments, including a history of osteoarthritis 
of the knees and spine, which have worsened over the course 
of the Veteran's treatment.    

The Veteran was afforded an additional VA examination of the 
spine in June 2006.  
At that time, he reported lower back pain in the morning, 
with severe stiffness.  The examiner noted moderate kyphosis 
curvature with normal gait.  The examiner found no indication 
of ankylosis or Intervertebral Disc Syndrome, and no 
objective evidence of thoracic or lumbar sacrospinalis such 
as spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness.  Thoracolumbar active range of motion was as 
follows:  flexion to 94 degrees, extension to 30 degrees, 
left lateral flexion to 24 degrees, right lateral flexion to 
26 degrees, and full bilateral rotation.  Motor, sensory, and 
reflex testing were entirely normal.  The examiner rendered a 
diagnosis of degenerative arthritis of the spine, compounded 
by obesity, aging, and deconditioning.  VA examination, June 
2006.  

Upon testimony before the undersigned in November 2007, the 
Veteran reported symptomatology similar to that described in 
his October 2005 statement, primarily describing difficulties 
bending, stepping up, walking, stooping, and similar actions 
involving the lower extremities.  It is notable that the 
Veteran's bilateral knee osteoarthritis is not service-
connected.  Private treatment record, September 2004; Rating 
decision code sheet, August 2006.  The Veteran's private 
physician has attributed his difficulties with activities of 
daily living primarily to his ankle, knee and hip pain, 
although the Veteran's complaints of low back pain are 
acknowledged.  See Private treatment by Dr. VK, May & April 
2001.  

Upon most recent examination in December 2008, the Veteran 
complained of daily catching, aching pain averaging 8 out of 
10 on a severity scale.  The pain is described as at its 
worst upon arising in the morning.  The Veteran also 
described pain into the right ankle, although he was not sure 
that it was related to the back, and numbness and tingling to 
the bilateral extremities.  He describes severe flare-ups 
lasting several minutes approximately every two to three 
weeks.  The examiner determined that the Veteran's described 
urinary symptoms (frequency, post-void dribbling, and 
urgency) were unrelated to the spine.  VA examination, 
December 2008.

The examiner found that the Veteran had generally upright 
posture, although there was kyphosis of the upper spine.  The 
Veteran exhibited a mildly antalgic gait affected by several 
factors including his non service-connected lower extremity 
joint arthritis.  There was no spasm, atrophy, guarding, or 
weakness of the spine identified, but pain on motion to the 
right and bilateral tenderness were noted.  The examiner 
found that such tenderness was not severe enough to be 
responsible for the identified abnormal gait and abnormal 
spinal contour.  Detailed motor, sensory, and reflex 
examinations were again entirely normal, and a neurologist's 
electromyelogram (EMG) of both lower extremities showed no 
evidence of any acute radiculopathy or myopathy.  Id.  

Thoracolumbar range of motion results showed flexion to 85 
degrees, extension to 25 degrees, and full bilateral flexion 
and rotation.  There was objective evidence of pain following 
repetitive motion, but no additional limitation after three 
repetitions of such.  Id.  In fact, the December 2008 
examiner noted that although there is some reduction in range 
of motion (5 degrees of flexion and 5 degrees of extension 
below normal), these findings represent "normal" range of 
motion for this individual due to factors unrelated to his 
spine disability.  See 38 C.F.R. § 4.71a, General Rating 
Formula, Notes (2) (describing normal range of motion) & (3) 
(describing exception where range of motion of a particular 
individual should be considered normal due to such factors as 
age, body habitus, or other factors unrelated to the service-
connected disability).  Specifically, this examiner 
identified that the exhibited range of motion should be 
considered normal for this Veteran due to his advanced age 
and morbid obesity with a pendulous abdomen.  Based upon the 
results of this examination, the examiner diagnosed 
"kyphosis with osteoarthritis changes with some favorable 
ankylosing areas and age related demineralization of the 
lumbar and thoracic spine with [Degenerative Disc Disease] of 
the lower thoracic region, L4-5 and L5-S1 without evidence of 
radiculopathy or myopathy...."  VA examination, December 2008.  

Analysis under current rating criteria

In pertinent part, the General Rating Formula for Diseases 
and Injuries of the Spine provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  A 20 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  Id. at 
Note 2.  

Also, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
spine in its entirety is fixed in flexion or extension, and 
the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal  margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id. at Note 5.

Here, most recent examination reflects that the Veteran's 
slightly limited range of motion of the thoracolumbar spine 
should be considered normal for the individual although the 
results do not conform to the range of motion identified at 
Note 2, supra, due to factors that are unrelated to the 
service-connected disability.  VA examination, December 2008; 
38 C.F.R. § 4.71a, General Rating Formula, Note (3).  
Nonetheless, even if the Veteran's limitation of motion were 
considered to be abnormal, he exhibits no less than 85 
degrees of forward flexion and no less than 215 degrees of 
combined range of motion.  VA examinations supra.  There is 
no muscle spasm or guarding severe enough to result in the 
Veteran's identified gait or spinal contour abnormalities.  
Id.  

Additionally, the Board acknowledges the December 2008 
examiner's notation that "part" of the thoracolumbar spine 
is fixed in flexion, as reflected by the inclusion of 
"favorable ankylosing areas" in the diagnosis.  However, as 
there was mobility of the thoracolumbar spine found upon most 
recent examination, indeed the same examiner considered the 
range of motion to be normal for this Veteran, an evaluation 
based upon ankylosis of the entire thoracolumbar spine or the 
spine in its entirety is not warranted.  See Dorland's 
Illustrated Medical Dictionary 94 (31st ed. 2007) (defining 
ankylosis).  Thus, in the absence of greater limitation of 
motion or other associated symptomatology, evaluations in 
excess of 10 percent for the thoracic spine, and 20 percent 
for the lumbar spine are not warranted under the General 
Formula.  38 C.F.R. § 4.71a.  

The Board has also considered the applicability of evaluation 
under the current criteria pertaining to IVDS.  Under current 
regulation, the code for IVDS permits evaluation under either 
the General Rating Formula previously described, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  For the 
purposes of rating under the Formula, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  There 
is no indication that the Veteran has been prescribed bed 
rest due to his service-connected back disability.  
Therefore, in the absence of incapacitating episodes, the 
formula for rating based on such episodes is inapplicable.  

Analysis under former rating criteria

Prior to September 23, 2002, Diagnostic Code 5291 provided 
ratings based on limitation of motion of the dorsal spine.  
Slight limitation of motion of the dorsal spine was to be 
rated noncompensably (0 percent) disabling; moderate 
limitation of motion of the dorsal spine was to be rated 10 
percent disabling; and severe limitation of motion of the 
dorsal spine was to be rated 10 percent disabling.  Id.  
Thus, at 10 percent, the Veteran is already in receipt of the 
highest schedular rating available for limitation of motion 
of the dorsal spine.  

Diagnostic Code 5292 provided ratings based on limitation of 
motion of the lumbar spine.  Slight limitation of motion of 
the lumbar spine was to be rated 10 percent disabling; 
moderate limitation of motion of the lumbar spine was to be 
rated 20 percent disabling; and severe limitation of motion 
of the lumbar spine was to be rated 40 percent disabling.  
Id. 

Words such as "slight," "moderate," or "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.  

The  Board finds the Veteran's limitation of motion of the 
lumbar spine throughout the appellate period (i.e. no less 
than 85 degrees of forward flexion, 25 degrees of extension, 
and 215 degrees of combined range of motion) to represent no 
greater than moderate limitation of motion.  Thus, a higher 
rating is not warranted under the former DC 5292.

The Board has also considered the applicability of former 
rating criteria (in effect before September 2003) with 
respect to ankylosis of the dorsal or lumbar spine, and IVDS 
(in effect before changes in September 2003 and September 
2002).  38 C.F.R. § 4.71a, DCs 5288, 5289, 5293.  However, 
prior to the December 2008 examination, there is no ankylosis 
identified whatsoever.  See VA examinations, June 2006 & May 
2002.  Furthermore, as previously discussed, the finding 
regarding favorable ankylosis of "parts" of the 
thoracolumbar spine in the December 2008 VA examination is 
not found by the Board to be consistent with favorable 
ankylosis of the dorsal or lumbar spinal segments as 
contemplated by diagnostic codes 5288 and 5289.  
Specifically, neither spinal segment is shown to be fixed in 
a neutral position (zero degrees) at any time during the 
appellate period.  
The Veteran has also not been diagnosed with IVDS, and is not 
shown to have any neurological complications resulting from 
any disc disease.  VA examinations supra.  In all, higher 
ratings are not warranted based upon the rating criteria 
available under the former criteria for disabilities or 
injuries of the spine.  

Additional considerations

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  As 
discussed above, the Veteran is already receiving the maximum 
disability rating available based on independent limitation 
of motion of the dorsal spine.  Thus, consideration of the 
applicability of 38 C.F.R. §§ 4.40, 4.45 is not required with 
regard to that rating.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  With respect to limitation of motion of the lumbar 
spine, the objective medical evidence does not show 
functional loss, weakened movement, excess fatigability, or 
incoordination causing additional disability beyond that 
reflected on range of motion measurements.  See VA 
examinations supra.  Instead, the functional loss described 
by the Veteran appears to be primarily related to his 
nonservice-connected lower extremity complaints.  Each of the 
three VA examinations of record specifically find that there 
is no additional loss of motion after repetitive use of the 
joint.  As such, an additional rating based on functional 
loss is not supported by the record.  See DeLuca v.  Brown, 8 
Vet. App. 202 (1995).  

Separate evaluations for the orthopedic and claimed 
neurological manifestations of the Veteran's back disability 
have also been considered.  The Veteran has subjectively 
described vague symptoms of numbness and tingling to his 
legs.  See VA examination, December 2008.  However, there is 
no objective evidence of neurological compromise due to the 
service-connected spine disabilities, and a recent EMG showed 
no evidence of any acute radiculopathy or myopathy.  VA 
examinations supra.  Thus, a separate rating for the 
Veteran's subjective neurological complaints is not 
warranted.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, 
whether or not they were raised by the appellant, as required 
by the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions regarding 
extraschedular ratings.  The Board finds that the evidence of 
record does not present "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2009); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  

Also, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court 
held that a TDIU claim is part of an increased rating claim 
when such claim is raised by the record.  The Court further 
held that when evidence of unemployability is submitted at 
the same time that the Veteran is appealing the initial 
rating assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds 
that a claim for a TDIU is not raised by the record as the 
evidence of record fails to show that the Veteran is 
unemployable.  In this regard, the Veteran continues to work 
in a regular volunteer capacity as a pastor of a small local 
church, and has not asserted that he is unemployable due to 
arthritis of the spine.  VA examination, December 2008.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.

The Board acknowledges and appreciates the Veteran's 
honorable and lengthy military career, and the Board does not 
doubt the sincerity of the Veteran's claims regarding the 
increasing symptomatology he experiences.  However, the 
evidence of record does not show that the relevant 
symptomatology has risen to the level of severity 
contemplated by the next higher evaluation for any claimed 
disability, as exemplified by the relevant diagnostic 
criteria.  Thus, higher ratings are not warranted at this 
time.


The Board has considered the applicability of the benefit of 
the doubt doctrine.  38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. § 4.3 
(2009).  However, the preponderance of the evidence is 
against the Veteran's claims.  Thus, the doctrine is not 
applicable in the instant appeal and the claims must be 
denied.   


ORDER

A compensable rating for hemorrhoids is denied.

A rating in excess of 10 percent for sinusitis with allergic 
rhinitis is denied.

A rating in excess of 10 percent for degenerative arthritis 
of the thoracic spine, also referred to as the dorsal spine, 
is denied.

A rating in excess of 20 percent for degenerative arthritis 
of the lumbar spine is denied. 




____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


